Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant's arguments with respect to claims 1, 6, and 11 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new citations from existing prior art is provided to address the claim amendments, particularly using that of Phillips’ open-ended adaptation and disambiguation training. 
In Phillips a user speaks a phrase e.g. “Search web for restaurants in Cambridge Massachusetts”, the first speech data in this example is “search web” and the second speech data is “restaurants in Cambridge Massachusetts”, the system finds a match for the first data e.g. to open a web browser program, the system proceeds similarly for the second data however the system finds a disambiguation or mismatch as shown in fig. 7b, the user can make an alternate selection and the ASR system can recreate the outputs to update the training/adaptation, wherein Phillips teaches usage history to update and adapt databases e.g. models, vocabularies, as in 0102-017 with fig. 7b-7c… See updated rejection below in light of claim amendments.




	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIR; Igal US 20180047387 A1 (hereinafter NIR) in view of Phillips; Michael S. et al. US 20110055256 A1 (hereinafter Phillips).
Re claims 1, 6, and 11, 
1. (Original) A system for generating speech recognition training data, the system comprising: 
a speech data processing module receiving speech data from a user terminal and performing data preprocessing on the received speech data; (receive audio at device 0082, 0104 with fig. 4)
an auto speech recognition (ASR) interfacing module transmitting the preprocessed speech data to a plurality of ASR engines and acquiring a confidence score and transcription data of the speech data from the (multiple modules for ASR, from received audio at device 0082, 0104 with fig. 4)
an ASR result evaluating module determining whether the preprocessed speech data and the transcription data match each other; and (matching with the best confidence the transcription to the intended audio using multiple modules for ASR, from received audio at device 0082, 0104 with fig. 4)
However, while NIR teaches training and implies that machine learning is improved if fails to teach:
wherein the preprocessed speech data includes first speech data and second speech data; (Phillips a user speaks a phrase e.g. “Search web for restaurants in Cambridge Massachusetts”, the first speech data in this example is “search web” and the second speech data is “restaurants in Cambridge Massachusetts”, as in 0102-017 with fig. 7b-7c… adapting and training based on new inputs as ASR is implemented each time, 0107 with fig. 1c and fig. 2)
a training data managing unit generating training data as a pair of the speech data and the transcription data determined to match each other based on a result passed from the ASR result evaluating module; wherein the training data managing unit is further configured to: construct the first training data and store the first training data in a training database, and regenerate second training data as a pair of the second speech data and transcription data determined as a mismatch. (Phillips a user speaks a phrase e.g. “Search web for restaurants in Cambridge Massachusetts”, the first speech data in this example is “search web” and the second speech data is “restaurants in Cambridge Massachusetts”, the system finds a match for the first data e.g. to open a web browser program, the system proceeds similarly for the second data however the system finds a disambiguation or mismatch as shown in fig. 7b, the user can make an alternate selection and the ASR system can recreate the outputs to update the training/adaptation, wherein Phillips teaches usage history to update and adapt databases e.g. models, vocabularies, such training data is updated independently as varying context pertinent to different models/vocabulary i.e. training data, is present in a speech phrase with multiple speech parts such as “Send SMS” “To Joe Cerra” followed by the message content itself “Lets meet at etc.” as in 0102-017 with fig. 7b-7c… adapting and training based on new inputs as ASR is implemented each time, 0107 with fig. 1c and fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of NIR to incorporate the above claim limitations as taught by Phillips to allow for the machine learning of NIR to include adapted models/vocabularies/databases trained such that upon each iteration the system learns from past usage including replacement of input portions during 


Re claims 2, 7, and 12, while NIR teaches training and implies that machine learning is improved if fails to teach:
2. (Original) The system of claim 1, wherein the training data managing unit generates the training data based on the speech data, the transcription data, and evaluation data including information about whether the speech data and the transcription data match each other.  (Phillips adapting and training such as acoustic, ASR result (transcription), usage history, etc. based on new inputs as ASR is implemented each time, 0107 with fig. 1c and fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of NIR to incorporate the above claim limitations as taught by Phillips to allow for the machine learning of NIR to include adapted models such that upon each iteration the system learns from past usage thereby increasing accuracy and reducing disambiguation (increasing speed).


Re claims 3 and 8, NIR teaches
(segmented data, matching with the best confidence the transcription to the intended audio using multiple modules for ASR, from received audio at device 0082, 0104 with fig. 4)


Re claims 4, 9, and 13, NIR teaches
4. (Original) The system of claim 1, wherein the ASR result evaluating module determines, when a plurality of transcription data result values generated by the ASR interfacing module match with respect to the speech data by more than half, that the speech data and the transcription data matching by more than half match each other.  (broad limitation but no indefinite per se... the sentences in NIR are matched as close to entirety as possible yielding more than half (or all) of the sentence being matched in some capacity to a combination of segments from modules, matching with the best confidence the transcription to the intended audio using multiple modules for ASR, from received audio at device 0082, 0104 with fig. 4)


NIR teaches
5. (Original) The system of claim 1, wherein the ASR result evaluating module determines whether the speech data and the transcription data match each other, without considering word spacing and punctuation marks of the speech data and the transcription data. (no punctuation or spacing is expressly considered, matching with the best confidence the transcription to the intended audio using multiple modules for ASR, from received audio at device 0082, 0104 with fig. 4)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sharifi; Matthew	US 20160104480 A1
	Multi-ASR devices physically in range.

Gruenstein; Alexander H. et al.	US 10847160 B2	explain
	Multiple ASRs in sequence on server or on-device(s).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov